The Chancellor.
The complainant, widow of James H. Nan Houten, deceased,, brings suit against an unincorporated society named The Masonic Mutual Life Insurance Company, of which her husband was, at one time, a member. The company is a voluntary association located in this state, and its object is, as its name imports, mutual life insurance. Its members are freemasons, of the de*135gree of master mason. The maximum number of members is one thousand two hundred. On the death of a member, each surviving member is required to pay into the treasury, on ten days’ notice, $1. The by-laws provide for a second notice, if payment be not made on the first, in which case the delinquent is required to pay, instead of $1, $1.10; and in case of non-payment in ten days after the second notice, his name is to be erased from the roll of members, and he is to forfeit all claims on the company; but the board of directors may re-iustate him, if he is apparently in good health, on his giving a satisfactory excuse for his default and paying all assessments up to the date of re-instatement. The treasurer is, within thirty days after notice of the decease of a member, to pay to the widow or family of the decedent, or to the person to whom the decedent may have directed payment to be made, $1,000. According to the bill, Van Houten was a member of the company. Shortly before his death he received notice to pay an assessment, and six days from the time when he received the notice (he being then confined to his house by illness), he offered to pay the assessment to one of the directors, who then *136called on him on a visit of sympathy, but the director declined to receive it; at the same time, however, he told him to give himself no trouble about the matter, and assured him that he would pay the assessment for him immediately. The director did not tender the money for him until on'e day after the expiration of the ten days, when the treasurer refused to receive it. Subsequently, when Van Houten learned (which was within two days from the refusal) that the tender had been made out of time, and that the treasurer had refused to receive the money, he gave the amount to the same director, and requested him to tender it again, which he did, with like result. Van Houten afterwards applied for re-instatement, but without success. The bill alleges that he never received but one notice, while, by the by-laws, he was entitled to two, and, by custom, to a third. It claims that the offer of the money to the director was a compliance with the requisition of the by-law, and that if .Van Houten’s name was stricken from the roll of members, it was, under the circumstances, done unjustly. The bill is filed against William E. Pine, president, and' Charles H. Ingalls, secretary and treasurer, of the company, and “ twelve hundred other copart*137ners, as The Masonic Mutual Life Insurance Company.” It prays a decree that they pay the $1,000 to the complainant, with interest and costs; that all proceedings taken by the company to annul the contract between Nan Houten and them may be declared void, and also all the proceedings on the refusal to re-instate; that at his death he was entitled to all the benefits of full membership, and that the complainant is entitled to' receive, up to the sum of $1,000, the assessments payable by the surviving members on the death of a member, and that if the company has not sufficient funds to pay the complainant’s claim, with interest and costs, the proper officers may be ordered to raise the money by an assessment on the surviving members. There is also the prayer for general relief. The defendants, Messrs. Pine and Ingalls, demur. The demurrer assigns, for causes, want of equity and want of parties. On the argument, objection was also made to the bill for impertinence.
If the association tribunals decide against a claim for benefits, the claimant cannot recover at law, Toram v. Howard Assn., 4 Pa. St. 519; Anacosla Tibe v. Murbaeh, 13 Md. 91; Blacksmiths Soc. v. Van Dyke, 2 Whart. 390; Osceola Tribe v. Schmidt, 57 Md. 98; see Dolan v. Court, 128 Mass. 437.
The provisions of the charter and by-laws of the association as to the manner in which the funds may be acquired or disposed of, bind the members, Vollman’s Appeal, 92 Pa. St. 50; St. Patrtck’s Soc. v. McVey, 92Pa. St. 510; Breneman v. Franklin Assn., 3 Watts & Serg. 218; Folmer’s Appeal, 87 Pa. St. 133; McCabe v. Father Matthew Soc., 24 Hun 149; Torrey v. Baker, 1 Allen 120; Fugure v. Mutual Soc., 48 Vt. 382; Weil v. Trafford, 3 Tenn. Ch. 108; McClure v. Johnson, 56 Iowa 62; Worley v. Northwestern Assn., 10 Fed. Bep. 227; Hyde v. Woods, 94 TI. S. 523; Arthur v. Odd Fellows Assn., 29 Ohio St. 557; Catholic Assn. v. Priest, 48 Mich. 429; Ballou v. Gile, 50 Wis. 614; Kentucky Mut. Ins. Co. v. Miller, 13 Bush 439 ; Bolton v. Bolton, 73 Me. 299;
As aforfeiture of benefits where the member dies from intemperance, debauchery, etc., St. Mary’s Soc. v. Buford, 70 Pa. St. 321; or he has been expelled, Blacksmiths Soc. v. Van Dyke, 2 Whart. S90; see Gorman v. Bussell, 14 Cal. 531; State v. Williams, 75 N. C. 134; Diligent Fire Co. v. Com., 75 Pa. St. 291; or where such member’s claim has been forfeited for non-payment of dues, MacDowell v. Ackley, 93 Pa. St. 277; Benevolent Soc. v. Baldwin, 86 III. 479; Logan Ti'ibe v. Schwartz, 19 Md. 565; Card v. Cmr, 1 C. B. {N. S.) 197; Pritchard v. Merchants Soc., 3 C. B. (N. S.) 621; Mutual Soe. v. Lowry, 84 Pa. St. 43; see Com. v. Penn. Ben. Soe., 2 Serg. & B. 141; Acey v. Fernie, 7 M. & W. 151; unless such forfeiture has been waived, Protection Ins. Co. v. Foote, 79 111. 361; Benevolent Soe. v. Baldwin, 86 III. 479 ; Sclmnck v. Gegenseitiger Fund, 44 Wis. 369 ; Erdmann v. Mut. Ins. Co., Id. 376 ; Mound- City Ins. Co. v. Twining, 19 Kan. 349 ; or the claim has been voluntarily abandoned by the member’s withdrawing from the association, Danbury Band v. Bean, 54 N. H. 524; Gaseley v. Separatists Soc., 13 Ohio St. 144; Schriber v. Bapp, 5 Watts 351; see Cox v. Bodfish, 35 Me. 302; Berlin v. March, 82 Pa. St. 166; Driscoll v. Lewiston Soc., 59 Me. 474-
As to what allegations and proofs are requisite, Beneficial Soc. v. White, 1 Vr. SIS; Irish Assn. v. O’ Shaughnessey, 76 Ind. 191; Curtis v. Mutual Ben. Co., 48 Conn. 98; Fairchild v. Ins. Assn., 51 Vt. 613. — Rep.
*137The Masonic Mutual Life Insurance Company is not a corporation ; it is a voluntary, friendly life insurance society. Equity takes cognizance of the affairs of such associations and grants relief by treating them as partnerships, or by looking into the scheme and compelling conformity to it, or reforming it and enforcing it; or if the plan is deemed impracticable, decreeing a dissolution and distributing the funds; and speaking generally, it redresses, as faV as it can, the grievances of the members of these societies who complain to it of -injustice affecting their pecuniary interests therein. Pearce v. Piper, 17 Ves. 1; Buckley v. Cater, 17 Ves. 15; Beaumont v. Meredith, 3 Ves. & B. 180; Wordsworth on Joint Stock Companies 186, 187. In the case in hand (though it is not stated in the bill to be so) the company, as appears by the copy of the by-laws put in on their part ou the argument, has a very large accumulated surplus fund, amounting to over $20,000. Apart from that admission, and looking at the statements of the bill alone, it does not appear that the company has not a fund out of which the complainant may be paid. It is, therefore, unnecessary now to consider whether the court would, if there were no other means, order payment through an assessment on the members. It is enough to say that *138it is not an absolute, certain and clear proposition that the bill would be dismissed for want of merits on the hearing. The objection on the ground of want of equity, cannot be sustained, therefore.
As to want of parties: Only two of the members (one of them is the president, and the other the secretary and treasurer) are made parties to the bill. To require the complainant to make all the other members parties, would practically be so obstructive as substantially to put an end to the suit. But the practice of this court does not require it. In a suit in equity against an unincorporated company of numerous members to enforce a right against the whole body, it is not necessary to make all the members parties, but it is enough if so many be made parties as to insure a fair and honest trial. Story’s Eq. Pl. § 107. Here, though only two of the members are made parties, they are the persons who hold the offices of president and secretary and treasurer, and are manifestly enough to insure a fair trial of the matter in dispute.
Those parts of the bill which state the supposed circumstances of two alleged attempts to assassinate Yan Houten, and suggest that his death was the result of another, are impertinent. The bill does not charge or suggest that the company, or any of its members, had any connection with those transactions, or are in anywise responsible therefor. They have no relevancy whatever to the subject of the suit. On the argument the objection of the impertinence of this matter was discussed by the counsel of both sides, and was submitted to the judgment of the court. The subject will be dealt with under the two hundred and tenth rule, and the matter struck out. The demurrer will be overruled, with costs.